Citation Nr: 1041059	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the RO in Lincoln, 
Nebraska, which, in pertinent part, denied service connection for 
a low back disability, disabilities of each knee, hypertension 
and bronchitis.  

The RO received evidence from the appellant, the Social Security 
Administration and medical care providers through Tricare and 
Offutt Air Force Base after the issuance of the February 2006 
Statement of the Case.  These records pertain to the appellant's 
migraine headache disorder, cognitive and affective disorders, 
and his employability.  These topics are not before the Board.  
As such, the evidence is not relevant, and the file need not be 
returned to the RO for initial consideration.  See 38 C.F.R. § 
20.1304(c) (2010) (any pertinent evidence accepted directly at 
the Board must be referred to the agency of original jurisdiction 
(AOJ) for initial review unless this procedural right is waived 
by the appellant).


FINDINGS OF FACT

1.  A low back disability was not manifest in service, is not 
related to service, and arthritis was not manifest to a 
compensable degree within one year of service.

2.  A right knee disability was not manifest in service, is not 
related to service, and arthritis was not manifest to a 
compensable degree within one year of service.

3.  A left knee disability was not manifest in service, is not 
related to service, and arthritis was not manifest to a 
compensable degree within one year of service.

4.  Hypertension was not manifest during service, is not related 
to service, and was not manifest to a compensable degree within 
one year of service.

5.  The appellant does not have a current disability of chronic 
bronchitis.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

3.  A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

4.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131,  5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claims, letters 
dated in October 2004 and January 2005 satisfied the duty to 
notify provisions for the claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  These notices did not 
address the degree of disability or effective date elements of 
Dingess.  Such notice was provided in March 2006.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's available service treatment records and Tricare 
and Offutt Air Force Base medical records are in the file.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant's service 
medical records from his period of active service are unavailable 
as they were destroyed in the eruption of Mt. Pinatubo in the 
Philippines.  The appellant's service personnel and treatment 
records show that he was stationed at Clark Air Force Base at the 
time of the eruption and his service treatment records through 
1991 were lost.  Inasmuch as the appellant was not at fault for 
the loss of these records, VA is under heightened obligation to 
assist the appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation 
includes searching for alternative medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 
455 F.3d 1346 (2006).  Where an appellant's service treatment 
records are unavailable, VA has a duty to advise the claimant 
that he may corroborate his assertions with alternative forms of 
evidence and assist him in obtaining such evidence.  Washington 
v. Nicholson, 19 Vet.App. 362, 370 (2005).  In this case, the RO 
notified the appellant that some of his service treatment records 
were unavailable in a March 2005 letter.  The letter included 
notice that alternative forms of evidence could support his claim 
with examples of such evidence.  The letter informed the 
appellant that VA would assist him in obtaining such evidence.  
The RO has undertaken the required procedures to reconstruct the 
appellant's records from alternative sources, including requests 
to the NPRC, unit records and requests to the facility where the 
appellant alleges he was treated during service.  All relevant 
records that could be located have been associated with the file.  
The Board finds that the duty to assist is discharged.  

The Board notes that the appellant's Social Security 
Administration file records were associated with the claims file 
after the February 2006 Statement of the Case was issued.  The 
SSA records pertain to the appellant's migraine headaches and 
cognitive and affective disorders, not to the conditions under 
consideration in this appeal.  To the extent the back, knees, 
hypertension and bronchitis are mentioned, they are duplicative 
of the record previously considered by the RO.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  A medical examination 
and opinion was obtained in the course of the bronchitis claim.  
No examination or opinion was provided for the back, knee or 
hypertension claims.  

If VA provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of 
a medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The appellant was afforded a 
December 2004 medical examination for his bronchitis claim.  The 
examiner indicated that the appellant does not have chronic 
bronchitis, but occasional episodes of infection and bronchitis.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  While the claims file did not include the 
appellant's post-service treatment records from Offutt AFB at 
that time, the Offutt records also support a finding of "acute" 
episodes rather than "chronic" bronchitis.  Therefore, the 
Board finds that the examination is adequate.  See Nieves-
Rodriguez, supra.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

The Board concludes an examination is not needed for the low 
back, right and left knee and hypertension claims because the 
only evidence indicating the appellant's current disabilities are 
related to service is his own lay statements.  While the 
appellant appears to allege continuity of symptomatology, the 
Board has found that there is no continuity based on the 
appellant's March 1992 separation from service physical 
examination and the appellant's post-service treatment records.  
There is no other evidence of a relationship to service.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for the Federal Circuit 
has held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement which did not 
allege continuity of symptomatology, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under § 
5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  As there is no competent evidence of 
record demonstrating some causal connection, an examination is 
not warranted.  See McLendon, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has a low back, bilateral knee, 
hypertension and bronchitis disabilities as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant filed original claims for service connection for a 
low back disability, hypertension, and bronchitis in September 
2004.  The appellant indicated that the lower back and 
hypertension disabilities had begun while he was stationed at 
Hill Air Force Base in Utah, in 1984 and 1985, respectively.  He 
indicated that he had been treated in 1991 for bronchitis at 
Clark Air Force Base.  The appellant filed a January 2005 
statement indicating that he had bilateral knee conditions and 
arthritis secondary to the knee conditions.  He indicated that 
these had been addressed in his service treatment records.  The 
appellant's October 2005 Notice of Disagreement states that the 
appellant had been seen for his low back, knees, bronchitis and 
hypertension prior to his assignment to Clark Air Force Base.  
The appellant stated that all his existing service treatment 
records had been destroyed in 1991 and that the newly established 
service treatment records were lost when he was relocated to 
South Carolina.  The appellant indicated that he continued to be 
treated for the low back condition and that he had been on 
hypertension medicines the same amount of time as the migraine 
medicines.  The appellant also stated in his June 2006 Form 9 
that he had been treated many times for his low back at Hill Air 
Force Base in Utah, and that his hypertension had been controlled 
with his migraine medication for a lengthy period until his 
hypertension had worsened to the point that he required separate 
medication.  The appellant stated that his records showed this to 
be the case.  

a. Low Back and Knees

The appellant's treatment records from Offutt Air Force Base show 
diagnoses of degenerative joint disease in both knees in March 
2004.  The appellant had a May 2003 lumbar spine x-ray study 
performed, which was interpreted to show narrowing disc space at 
L5-S1 and osteophyte formation from L3 to S1 with facet change in 
L4-L5 and L5-S1.  The current disability is well established.

As noted above, the appellant contends that he was treated during 
service for knee and back conditions.  There is no mention of 
such problems in his extant medical records.  The appellant's 
report of medical history from March 1992 shows that he denied 
arthritis, rheumatism or bursitis, recurrent back pain, a 
"trick" or locked knee, and swollen or painful joints.  The 
appellant denied any operations except for having his tonsils 
removed at age six.  The clinical examination of the spine and 
lower extremities was normal during his separation physical.  

The appellant's post-service records do not show a diagnosis of a 
knee disability for several years.  In January 1998, the 
appellant reported three prior knee surgeries.  No date was 
provided.  A March 2004 x-ray study showed bilateral degenerative 
joint disease of the medial compartments.  Evidence of a prior 
ACL reconstruction surgery was found in the right knee.  The 
appellant began seeking treatment for his low back in March 2001, 
after straining himself at work.  

With respect to the appellant's contentions that he has 
experienced back and knee disabilities since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish the three elements of service connection.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology).  The 
appellant is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The appellant's service treatment records do not show 
contemporaneous treatment for back and knee disabilities.  The 
appellant's post-service records do not show knee disabilities 
for five years after his retirement from active duty, and there 
are no records showing back complaints for nine years after 
retirement.  The appellant's contention is that his back and knee 
disabilities began during service, yet in his March 1992 
separation from service report of medical history he was noted as 
denying any back or knee disorders and denied any surgeries other 
than tonsil removal.  The clinical examination was normal.  The 
remaining extant service treatment records do not show any 
complaints of back or knee problems.  Later evidence of knee 
surgeries does not indicate that these surgeries occurred during 
service.  

The Board finds that the preponderance of the evidence is against 
a finding of a low back or knee disability during service or 
related to service.  The appellant alleges in his October 2005 
Notice of Disagreement that he was seen for his back and knees 
prior to assignment to Clark AFB and the loss of his records 
during the eruption.  The appellant contends that the records of 
such treatment are lost.  The appellant may indeed have been seen 
for back and knee complaints in service; however, this does not 
mean or even imply that he now has related disabilities.  Many of 
the appellant's service treatment records have survived and fail 
to show complaints, treatment or diagnoses related to the low 
back or either knee.  In fact, the appellant denied back and knee 
problems in 1992 at his retirement physical, which would have 
been after the appellant's inservice treatment for the back and 
knees.  Thus, the Board finds that there has not been a 
continuity of symptomatology since service.  

Without continuity, alternative evidence of a nexus to an 
inservice event is required.  See Hickson.  The appellant offers 
evidence that the back and knee disabilities are related to 
service.  Without continuity of symptomatology, the appellant 
does not offer this evidence out of his personal knowledge of his 
observable symptoms.  The appellant is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The claims file contains no other 
evidence linking his back or knee disabilities to service.  As 
such, the Board finds that the back and knee disabilities are not 
related to service or an inservice event.  Service connection on 
a direct basis is not warranted.  See Hickson.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis (degenerative joint disease) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
appellant's degenerative joint disease of the back and knees was 
not diagnosed for several years after service.  There is no 
evidence to suggest that it was manifest to a compensable degree 
within one year of his retirement.  The presumption is not 
satisfied.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claims for the low back and right and 
left knees.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hypertension

The appellant contends that he began receiving treatment for 
hypertension during service.  He contends that his migraine 
medication was also used for hypertension control.  The 
appellant's representative argues that the appellant was on two 
medications at separation, one of which could also be prescribed 
for hypertension control.  

The appellant's service treatment records, as discussed, have 
largely been lost.  The appellant's separation from service 
physical examination report has survived and been associated with 
the claims file.  At that time, the appellant denied high or low 
blood pressure.  On examination, his blood pressure was 136/82, 
which does not constitute a hypertensive reading according to the 
rating criteria for hypertension.  38 C.F.R. § 4.104, Diagnosis 
Code 7101.  The report indicates normal cardiovascular findings.  
There is no entry indicating the presence of hypertension.  The 
appellant reported using two medications, naprosyn and midrin.  
The portion of the medical history completed by the examiner 
indicated that the two medications were for migraines.

The appellant's post-service treatment records also show that the 
two medications were for headache control.  September and October 
1993 notes indicate that the naprosen and midrin prescriptions 
were for pain relief related to his migraines.  

The appellant's post-service treatment records also show that the 
appellant was not diagnosed with hypertension for a considerable 
period after service.  Under the VA regulations, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note 
(1).  The appellant's 1993 records show that the appellant's 
systolic blood pressure was consistently below 140 mm.  A 
February 1993 note indicates that the appellant's diastolic blood 
pressure was 90 mm.  The Board notes that blood pressure readings 
from April, June, September, October and December 1993 all showed 
diastolic readings below 90 mm.  Only one reading out of six 
showed a diastolic pressure that met the minimum for diastolic 
hypertension.  The Board finds that the appellant's diastolic 
blood pressure was not predominately 90 mm. or greater at 
separation or in the year following separation.  

The appellant's post-service records show that he began receiving 
care for high blood pressure after an October 1994 blood pressure 
reading that showed 126/100 during treatment for sinusitis.  A 
blood pressure retake showed 128/94.  The appellant was referred 
for follow-up.  No diagnosis was entered at that time.  

With respect to the appellant's contentions that he has 
experienced hypertension since service, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau.  The appellant's credibility 
as to when his hypertension began is in question due to the 
contradiction by his own reported medical history.  The remaining 
objective evidence does not support the claim; on the contrary, 
the remaining evidence shows that he did not have hypertension 
for more than one year after separation.  

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  In 
light of the foregoing, the Board finds that the appellant's lay 
statements in the present case are outweighed by his own 
statements during his March 1992 separation examination that he 
did not have high or low blood pressure and the lack of 
contemporaneous findings on objective examination.  

The Board finds that the appellant did not have hypertension 
during service and that the condition did not manifest for more 
than one year after separation from service.  The appellant 
offers no argument other than continuity of symptomatology as to 
why his hypertension may be related to service.  Regardless, 
there is no competent medical evidence linking current 
hypertension with a disease or injury in service or to a service-
connected disability. Service connection must be denied.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

d. Bronchitis

The appellant's September 2004 claim states that he had 
bronchitis at Clark Air Force Base in 1991.  

The appellant's treatment records from Offutt AFB show that he 
had been treated for bronchitis in January 1998, August 2000, and 
January 2003.  

The appellant underwent a March 1992 retirement physical during 
service.  The appellant completed a report of medical history, in 
which he denied shortness of breath and chronic cough.  

The appellant was seen for a December 2004 VA examination in 
connection with this claim.  The appellant reported that he had 
originally been seen in 1986 for bronchitis.  The appellant 
reported getting bronchitis about once a year, with two 
hospitalizations at Offutt AFB in 2002 and 2003.  The appellant 
reported use of an albuterol inhaler, using two puffs once a week 
as needed.  He claims that he coughs occasionally, but it is not 
productive.   The appellant mentioned some slight dyspnea on 
exertion.  The appellant reported that he did not smoke and 
reported no family history of lung disease.  The physical 
examination was normal.  The appellant underwent pulmonary 
function tests, which were "okay."  The appellant had mild 
airflow obstruction, hyperinflation and normal diffusing 
capacities.  The appellant had a chest x-ray, which did not show 
asbestosis.  The examiner indicated that the appellant may have a 
restrictive airway disease.  The appellant did not appear to be 
asthmatic and denied asthmatic attacks.  The records from Offutt 
AFB were not available for review at that time.  The appellant 
had no symptoms of any-long term lung disease other than an 
occasional upper respiratory infection or bronchitis.  

The appellant's records from Offutt were associated with the 
claims file.  The appellant was treated in January 1998 for 
bronchitis.  The appellant was treated again in August 2000.  The 
records indicate that he was evaluated to rule out pneumonia.  
The appellant was hospitalized overnight in January 2003 for 
acute bronchitis.  

The Board finds that the appellant does not have a chronic 
bronchitis disability.  The December 2004 VA examination report 
indicates that he gets occasional infections.  The Offutt 
treatment records do not indicate chronic bronchitis, but 
episodic treatment.  The condition has been labeled "acute" by 
a medical professional in January 2003.  The appellant does 
appear to have a mild airway obstructive disease, but this is 
distinct from bronchitis.  The appellant states that he was 
treated during service for bronchitis.  In order to warrant a 
grant of service connection, that a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  While the appellant is competent to report 
annual bouts of bronchitis, whether these are acute or chronic is 
a medical question.  The appellant is not competent to offer such 
an opinion.  The Board finds that the preponderance of the 
evidence is against a finding of a current, chronic disability.  
Service connection must be denied.  See Hickson.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's bronchitis claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bronchitis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


